Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of new rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “the first object is free of any portion which extend over the first portion” means. For purpose of compact prosecution, the examiner is interpreting such limitation to mean erasing portions that extend over the first portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2006/0046844 A1) in view of Okamorto et al (US 2001/0049300 A1).
1. Kaneko discloses a game apparatus (Fig. 1) comprising:
a position acquisition device configured to acquire information related to a position of a second object (i.e. player character, CH1) movable by an operation of player in a game field [0092] in which at least a first object (i.e. obstruction object, OB1) that restricts movement of the second object is disposed, the game field being in a three-dimensional virtual space, [0012], [0025], [0107], [0108]; and
an image generation device (26) configured to generate an image representing a view from a virtual viewpoint in the three-dimensional virtual space (Fig. 10), [0012];
wherein, when the image generation device generates the image, the image generation device performs an image change  in an image change area surrounding the second object (Fig. 5-6),
wherein the image change area includes the second object and additional area surrounding the second object (Fig. 5-6),
wherein the image generation device implicitly sets a boundary height based on the position of the second object (i.e. as can be seen in Fig. 17A-17C of Kaneko, the boundary height set on the wall is based on the position of the player character),

wherein performing the image change comprises performing one of erasure and transparentization of a first portion of the first object within the image change area and displaying a second portion of the first object within the image change area based on a height of the first object with respect to the position of the second object, Fig. 17A-17B,
wherein the transparentization makes the first portion, which is an upper portion of the first object to be greater in transparency than a lower portion, which is the second portion of the first object, and where the upper portion is positioned above the boundary height, and the lower portion is positioned below the boundary height and covers a portion of the second object (i.e. the transparency of the object is gradually varies around the boundary of the masked area, and therefore an upper portion of the first object can be greater in transparency than a lower portion), (Fig. 14, 15), [0124]. Furthermore, Okamoto discloses wherein the transparentization makes the first portion, which is an upper portion of the first object to be greater in transparency than a lower portion, which is the second portion of the first object, and where the upper portion is positioned above the boundary height, and the lower portion is positioned below the boundary height and covers a portion of the second object (Fig. 11-12). It would have been obvious to  modify Kaneko with Okamoto and would have been motivated to do so to provide an equal alternative presentation of transparentization of the first object as it would yield predictable results of showing the player where the player character is located behind an obstructing object.
2. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein the image generation device determines whether or not to perform the image change based on the position of the second object in the game field, Fig. 5-6, [0012].
3. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein, in a case in which the second object is present at a position that is determined in advance in the game field, the image 
4. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein the image generation device generates an image so that whether or not the image change is performed is identifiable in a display, Fig. 7-9,  [0012].
5. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein the image generation device generates an image so that a boundary is identifiable between the first object on which the image change is not performed and the first object on which the image change is performed, Fig. 5-6, [0108].
6. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein the image generation device makes the first object translucent as the transparentization, Fig. 6.
8. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein the image generation device changes a range of the display area in accordance with a movement of the second object (Fig. 17A-17C)
9. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein the image generation device further performs the image change on the basis of a line of sight direction from the virtual viewpoint to the second object, Fig. 10.
10. Kaneko and Okamoto disclose the game apparatus of claim 1, wherein the image generation device performs the image change on the first object of a height that affects the movement of the second object of a current position, Fig. 5-6, [0012].

11. Kaneko and Okamoto disclose a game apparatus comprising:  an image generation device configured to generate an image representing a view from a virtual viewpoint in a three-dimensional virtual space having a game field in which a first object is disposed that restricts movement of the 

12.    Kaneko and Okamoto disclose a game apparatus comprising:
a position acquisition device configured to acquire information related to a position of a second object movable by an operation of player in a game field in which at least a first object that restricts movement of the second object is disposed, the game field being in a three-dimensional virtual space ; and
an image generation device configured to generate an image representing a view from a virtual viewpoint in the three-dimensional virtual space in an image change area surrounding the second object;
wherein the image change area includes the second object and additional area surrounding the second object,

wherein the image generation device:
divides the first object into a high position first object region that is higher than a boundary height set based of a position of the second object and a low position first object region that is lower than the first object of the high position, 
performing one or erasure and transparentization of a first portion of the first object within the image change area based on the high position first object region; and
displays a second portion of the first object within the image change area based on low position first object region,
wherein the image generation device sets a boundary height based on the position of the second object
wherein the transparentization makes the high position first object region, which is an upper portion of the first object to be greater in transparency than a lower portion, which is the low position first object region of the first object and 
where the upper portion is positioned above the boundary height and the lower portion is positioned below the boundary height and covers a portion of the second object (as discussed above), Fig. 5-6, 17A-17C, [0012], [0108].

13.    Kaneko and Okamoto disclose a non-transitory computer-readable storage medium that stores computer-executable program for causing a computer to function as a game apparatus comprising:
a position acquisition device configured to acquire information related to a position of a second object movable by an operation of player in a game field in which at least a first object that restricts 
an image generation device configured to generate an image representing a view from a virtual viewpoint in the three-dimensional virtual space;
wherein, when the image generation device generates the image, the image generation device performs an image change in an image change area surrounding the second object,
wherein the image change area includes the second object and additional area surrounding the second object,
wherein image change area is movable together with the second object, and
wherein performing the image change comprises performing one of erasure and transparentization of a first portion of the first object within the image change area and displaying a second portion of the first object within the image change area based on a height of the first object with respect to the position of the second object, 
wherein the image generation device sets a boundary height based on the position of the second object
wherein the transparentization makes the first portion, which is an upper portion of the first object to be greater in transparency than a lower portion, which is the second portion of the first object and
where the upper portion is positioned above the boundary height and the lower portion is positioned below the boundary height and covers a portion of the second object (as discussed above), Fig. 5-6, 17A-17C, [0012], [0108].

14. Kaneko discloses a game apparatus comprising: 

an image generation device configured to generate an image representing a view from a virtual viewpoint in the three-dimensional virtual space; 
wherein, when the image generation device generates the image, the image generation device performs an image change in an image change area surrounding the second object, 
wherein the image change area includes the second object and additional area surrounding the second object, wherein the image change area is movable together with the second object, and 
wherein performing the image change comprises erasing a first portion of the first object within the image change area and displaying a second portion of the first object within the image change area based on a height of the first object with respect to the position of the second object (as discussed above), and the second portion of the first object is in the game field (i.e. the obstructing object/field object is in the virtual game space and therefore the second portion of the obstructing object is in the game field), [0107]-[0108].
Kaneko does not expressly disclose the first object is free of any portion which extend over the first portion. Okamorto discloses the first object is free of any portion which extend over the first portion (Fig. 11, 12). It would have been obvious to  modify Kaneko with Okamoto and would have been motivated to do so to provide an equal alternative presentation of transparentization of the first object as it would yield predictable results of showing the player where the player character is located behind an obstructing object.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko and Okamorto as applied above, and further in view of Okamoto et al (US 2001/0049300 A1).
Kaneko discloses the game apparatus of claim 1, but does not expressly disclose wherein the image generation device superimposes an image indicating the presence of the second object on an image indicating the first object on which the image change is not performed based on position of the second object in the game field. Okamoto disclose wherein the image generation device superimposes an image (430) indicating the presence of the second object on an image indicating the first object on which the image change is not performed based on position of the second object in the game field, Fig. 29A-29B. It would have been obvious to a person of ordinary skilled in the art to modify Kaneko with Okamoto and would have been motivated to do so to provide an equal alternative way for informing the location of the game character behind an object to the player.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715